               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

United States of America,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )    Criminal No. 2008-34
                                 )    Under Seal
Brian Alexander,                 )
                                 )
               Defendant.        )
                                 )



ATTORNEYS:

Gretchen Shappert, United States Attorney
Kim Chisholm, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,



                              ORDER


GÓMEZ, J.

      Before the Court are the United States’s motions to dismiss

the indictment and quash the arrest warrant in this matter.

      The United States initiated this criminal action, through a

July 10, 2018, indictment, against Brian Alexander

(“Alexander”). Before he could be arrested, Alexander died. To

establish Alexander’s death, the United States has submitted a

document signed by Clinton Hilaire (the “Hilaire memorandum”),

which indicates that Hilaire is an Inspector of Police of the
United States v. Alexander
Criminal No. 2008-34
Order
Page 2

Commonwealth of Dominica. See Memorandum of Clinton Hilaire, ECF

No. 8-2. The Hilaire memorandum indicates that Alexander died in

Dominica on August 24, 2018. See id. Additionally, the United

States has submitted a document that bears the label, Ministry

of Health & Social Security, Medical Division – Dominica,

Princess Margaret Hospital Death Card, which indicates that

Alexander died in Dominica on August 25, 2018.1 See Ministry of

Health & Social Security, Medical Division – Dominica, Princess

Margaret Hospital Death Card, ECF No. 8-1. The United States now

moves to dismiss the indictment against Alexander.

      Federal Rule of Criminal Procedure 48 governs the dismissal

of an indictment by the Government. Fed. R. Crim. P. 48 in

pertinent part provides that “[t]he government may, with leave

of court, dismiss an indictment, information, or complaint.”

Fed. R. Crim. P. 48(a).

      The premises considered; it is hereby

      ORDERED that the United States’s motion to dismiss the

indictment and to quash the arrest warrant (ECF No. 8) is

GRANTED; it is further




1 The Court notes that there is a discrepancy between the date of death
reported in the Hilaire Memorandum and that reported in the Ministry of
Health & Social Security, Medical Division – Dominica, Princess Margaret
Hospital Death Card. For purposes of this order, the discrepancy does not
affect the outcome.
United States v. Alexander
Criminal No. 2008-34
Order
Page 3

      ORDERED that the indictment dated July 10, 2008 is

DISMISSED; it is further

      ORDERED that the arrest warrant dated July 14, 2008 is

QUASHED; and it is further

      ORDERED that the United States’s motions to dismiss the

indictment and to quash the arrest warrant (ECF No. 5, ECF

No. 6) are MOOT.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
